Citation Nr: 0407547	
Decision Date: 03/23/04    Archive Date: 04/01/04	

DOCKET NO.  98-03 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a disorder 
characterized by fatigue, including as due to an undiagnosed 
illness. 

3.  Entitlement to service connection for a chronic acquired 
skin disorder, including a skin rash as due to an undiagnosed 
illness. 

4.  Entitlement to service connection for a disorder 
characterized by muscle and joint pains, to include as due to 
an undiagnosed illness. 

5.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness. 

6.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness. 

7.  Entitlement to service connection for a chronic acquired 
respiratory disorder, to include as due to an undiagnosed 
illness. 

8.  Entitlement to service connection for a chronic acquired 
gastrointestinal disorder associated with diarrhea and 
hematochezia, to include as due to an undiagnosed illness. 

9.  Entitlement to service connection for a disorder 
associated with pain in the back and neck, including as due 
to an undiagnosed illness. 

10.  Entitlement to service connection for impotence, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The case was previously before the Board in February 2000 at 
which time it was determined that the claims for service 
connection for each of the disabilities at issue were well 
grounded.  The case was then remanded for further 
development.  The case has been returned to the Board for 
appellate review.

The RO most recently affirmed the determinations previously 
entered in July 2003.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO a VCAA notice letter to the veteran in connection with his 
current appeal in May 2003.

As noted above, the duty to assist includes providing a 
medical examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the veteran was accorded VA examinations several years 
ago in October 2000.  


His accredited representative points out in his December 2003 
informal hearing presentation that the examiners did not have 
access to the veteran's claims file at the time of their 
examinations in October 2000.  The representative further 
notes that the veteran's service medical records were not 
obtained and associated with the claims file until 
February 2001, several months after the rating examinations.  
A review of the evidence of record discloses no medical 
evidence since 2000.

The fact that the December 2003 VA examinations were 
conducted without access to the appellant's claims file 
renders the subject examinations inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2003). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).




2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for all claimed disorders at 
issue since October 2000.  


He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.
4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The veteran should be scheduled for a 
psychiatric examination in order to 
determine whether he has PTSD, and, if 
so, whether it is related to any 
established stressors in service.  Prior 
to conducting the examination, the 
examiner should be given a copy of the 
REMAND and the claims folder and should 
review the veteran's medical history.  A 
diagnosis should be made in accordance 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  

All necessary special studies or tests, 
including appropriate psychological 
testing and evaluation, should be 
accomplished.  The examiner should 
express an opinion as to whether the 
veteran meets the criteria for PTSD.  If 
another psychiatric disorder is 
diagnosed, the examiner should opine as 
to its etiology and indicate whether it 
is at least as likely as not that any 
psychiatric disorder identified, 
including PTSD, is related to the 
veteran's active service.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, he or she must 
specify the evidence relied upon to 
determine the existence of any stressors.  
Any and all opinions expressed must be 
accomplished by a complete rationale.  

6.  The VBA AMC should also schedule the 
veteran for examinations in dermatology, 
orthopedics, gastrointestinal disorders, 
genitourinary disorders, respiratory 
disorders, and neurological disorders, 
for the purpose of determining the 
nature, extent, and etiology of any 
current disabilities.  

The claims folder and a separate copy of 
this remand must be made available to the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  Each examiner must 
annotate the examination reports that the 
claims was in fact made available for 
review in conjunction with the 
examinations.  Any further indicated 
examinations must be conducted.

Each examiner should set out in the 
report of the examination an opinion as 
to whether the veteran has any of the 
claimed disorders at issue including 
disorders due to an undiagnosed illness 
and, if so, each examiner should state 
whether in his or her opinion it is at 
least as likely as not that any of these 
disorders can be associated with the 
veteran's active service.  A complete 
rationale for any opinion expressed is 
requested.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result their denial.  38 C.F.R. § 3.655 
(2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


